Stevens, J.,
delivered the opinion of the court.
This case, as to the defendant Gulf & Ship Island Railroad Company, is ruled by Eastman Gardiner & Co. v. Permenter, 111 Miss. 813, 72 So. 234, and *454the demurrer of the said defendant was properly sustained.
There was a misjoinder of defendants. The cause of action was not joint and several against all the defendants. McKee v. Kent, 24 Miss. 131; Board of Supervisors v. Jones, 103 Miss. 602, 60 So. 655. This rendered the amended declaration subject to demurrer of the defendants Boss and Hattiesburg Hospital.

Affirmed.